DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The elected Claim/group is allowable. The restriction requirement, as set forth in the Office action mailed on 3/26/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II is withdrawn.  Claims 8-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 5-6, 8-16 are rejoined/pending and are amended/cancelled as below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlyn Burton on 6/23/21.

The application has been amended as follows: 

In claim 9, line 1, delete “claim 7” and insert ---claim 8---

In claim 10, line 1, delete “claim 7” and insert ---claim 8---

In claim 11, line 1, delete “claim 7” and insert ---claim 8---

In claim 11, line 5+, delete “; and wherein acrylamide is present in the water soluble polymer in an amount from about 10 weight percent to about 99 weight percent, wherein the amount is by total weight of the water soluble polymer”

In claim 12, line 1, delete “claim 7” and insert ---claim 8---

Cancel claims 13, 14, 15

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A declaration was submitted with the comparative examples from app 15/619023, and the claims are amended as suggested in the last action to be commensurate in scope with the unexpected results.  See the last action.  Closest prior art includes Chatterji, Easterly and Lim, as previously set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALICIA BLAND/Primary Examiner, Art Unit 1768